Citation Nr: 0212076	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-15 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to April 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, which denied 
a compensable rating for the veteran's service-connected 
bilateral hearing loss.  

In March 2001, the veteran and his spouse testified at a 
personal hearing held at the New York RO, a transcript of 
which is of record.  In July 2002, the veteran requested a 
videoconference hearing before a Member of the Board.  
However, he canceled the videoconference hearing request by 
written communication received by the RO in August 2002.  


FINDING OF FACT

The veteran has level I hearing in the left ear and level II 
hearing in the right ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100, Tables 
VI and VII (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it denied a compensable rating for bilateral 
hearing loss in March 1998, and has not reviewed the case 
under the regulations implementing the VCAA.  Nevertheless, 
after reviewing the claims folder, the Board finds that, with 
regard to the issue at hand, there has been substantial 
compliance with the pertinent mandates in the VCAA and 
implementing regulations.  In the March 1998 RO decision, in 
a statement of the case issued in March 1999, and in a 
supplemental statement of the case issued in May 2001, the 
veteran was given notice of the information and medical 
evidence necessary to substantiate the claim of entitlement 
to a compensable rating for bilateral hearing loss, and of 
what was of record.  

The RO has obtained the veteran's service medical records, 
all identified private audiological examination records, and 
he has been accorded VA examinations.  There is no indication 
that there is any relevant evidence outstanding.  In sum, 
development has been completed to the extent possible; VA 
duties to inform and assist are met; and the veteran is not 
prejudiced by the Board's review of the case based on the 
current record. 

Background

Service medical records show that the veteran had the onset 
of a bilateral hearing loss in service.  By a November 1997 
decision, the RO granted service connection for bilateral 
hearing loss and rated it noncompensable.  

On VA audiological evaluation in July 1997, the puretone 
thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
25
20
40
75
LEFT
10
15
20
50

The average pure tone thresholds were 41 decibels in the 
right ear and 24 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and 96 percent in the left ear.  The diagnosis was 
bilateral hearing loss, mild at 3000 Hertz in the right ear, 
and severe to profound in the higher frequencies.  The 
hearing loss in the left ear was mild to moderate at 4000 
Hertz and above.  

A report of a private audiological evaluation in December 
1997 shows that the pure tone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
40
90
LEFT
20
10
20
45

The average pure tone thresholds were 38 decibels in the 
right ear and 24 decibels in the left ear.  Speech 
recognition testing was not reported.  The report notes that 
the veteran has severe hearing loss, which "occurs when the 
average hearing level is greater than 70 [decibels] in either 
ear."  

On VA audiological evaluation in April 2001, the veteran 
complained of constant tinnitus in his right ear and 
intermittent tinnitus in the left ear.  He described the 
tinnitus as a high pitched ringing noise that began in 
service and had been present since his separation from 
service.  Puretone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
15
15
55
90
LEFT
15
10
35
50

The average pure tone thresholds were 44 decibels in the 
right ear and 28 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 86 percent in the 
right ear and 94 percent in the left ear.  

At the March 2001 hearing at the RO, the veteran and his 
spouse testified that an audiologist had told the veteran 
that he has serious and severe hearing loss.  They described 
the effect of his hearing loss on his daily life, such as 
having to keep his television at very high volume, and 
difficulty hearing conversations of normal volume.  They also 
testified that his hearing loss had prevented him from being 
hired for good jobs.  

By a June 2001 decision, the RO granted service connection 
for tinnitus, evaluated as 10 percent disabling.  

Legal Criteria and Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

At the outset, it is noteworthy that the criteria for rating 
hearing loss disability were amended while this appeal was 
pending.  As a practical matter, the specific criteria for 
rating the level of hearing shown in the instant case 
underwent no significant change.  Consequently, to avoid 
confusion, the discussion will be in terms of the current 
rating provisions.  When findings on all audiometric studies 
since the veteran filed the application for a compensable 
rating are compared to Table VI of the rating schedule, the 
results are that he had level I hearing in each ear in July 
1997, and level I hearing in the left ear and level II 
hearing in the right ear in April 2001.  Such levels of 
hearing acuity warrant a noncompensable rating.  See 
38 C.F.R. § 4.85, Table VII, Code 6100.  No examination has 
shown an exceptional pattern of hearing (as specified in 
38 C.F.R. § 4.86 (2001)), so as to permit rating under 
alternate criteria.  Rating hearing loss disability requires 
a mechanical application of audiometry findings to the 
schedular criteria, which here results in a noncompensable 
rating.  Accordingly, the claim must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.




		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

